Citation Nr: 1129643	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  02-02 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	National Veterans Legal Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to April 1965.  

This appeal arises from a May 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board of Veterans' Appeals (Board) denied the issue whether new and material evidence to reopen the claim for service connection for right ear hearing loss had been submitted in August 2006.  The issue of a compensable rating for residuals of fracture of the septum was also denied.  

In February 2008 the Board denied the claim for a disability rating in excess of 10 percent for prostatic hypertrophy.  

The issue of whether new and material evidence had been submitted to reopen claim for service connection for a low back disorder was remanded in August 2006, February 2008 and December 2009 by the Board of Veterans' Appeals (Board).  The purpose of the remands was to obtain copies of the Veteran's clinical records of treatment at service medical facilities in the Panama Canal Zone.  The custodian of the record has responded that no records are available.  The development ordered has been completed to the extent possible.  Stegall v. West, 11  Vet. App. 268 (1998).  

The issue of service connection for a low back disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder in a December 1981 rating decision.  A January 1982 letter from the RO to the Veteran informed him his claim had been denied.  The Veteran did not file a notice of disagreement with the December 1981 rating decision.  

2.  The evidence submitted since December 1981 includes testimony describing continuity of symptoms of a low back disorder since service.  


CONCLUSIONS OF LAW

1.  The December 1981 rating decision is final.  38 C.F.R. § 3.104, 19.153 (1981).  

2.  New and material evidence has been submitted to reopen the claim for service connection for a low back disorder.  38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As the decision below reopens the claim for service connection for a low back disorder and remands the claim for additional development, no further notice to the Veteran is necessary at this time.  


NEW AND MATERIAL 

Once entitlement to service connection for a given disorder has been denied by the RO and has not been timely appealed, that determination is final.  In order to later establish service connection for the disorder in question, it is required that new and material evidence be presented warranting reopening the claim and reviewing the former disposition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a).  

A Notice of Disagreement shall be filed within 1 year from the date of mailing of notification of the initial review and determination; otherwise, that determination will become final and is not subject to revision.  The date of the letter of notification will be considered the date of mailing for the purposes of determining whether a timely appeal has been filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2010).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156, in effect at the time the issue on appeal was initially decided, 2001.  

Factual Background.  In November 1980 the Veteran filed his claim for service connection for a low back disorder.  The RO in a May 1981 rating decision addressed the claim, but failed to include it in the May 1981 letter notifying the Veteran of the May 1981 rating decision.  In December 1981 the RO again issued a rating decision denying the claim for service connection for a back disorder.  A January 1982 letter to the Veteran informed him his claim for service connection for a low back disorder had been denied.  The Veteran did not submit a notice of disagreement with the December 1981 rating decision.  The December 1981 rating decision is final.  38 C.F.R. § 3.104, 19.153 (1981).  

In August 1993 the Veteran submitted a claim for service connection for a low back disorder.  The RO sent him a letter in September 1994 explaining that his claim had previously been denied and that new and material evidence must be submitted to reopen the claim.  In June 2000 the Veteran requested that his claim for service connection be reopened.  The RO denied his request to reopen the claim in a May 2001 rating decision.  The Veteran appealed.  That appeal is the subject of this decision.  

To determine if new and material evidence has been submitted the Board compared the evidence in the claims folder in December 1981 with the evidence submitted since that date.  The evidence in the claims folder in December 1981 included the Veteran's service treatment records that showed the entrance examination in May 1962, did not reveal any abnormality of the musculoskeletal system or spine.  In April 1964, the Veteran was seen complaining of recurrent low back strain.  He was placed on light duty for four days.  Four days later he was seen with slightly improved back pain.  He was returned to duty.  In July 1964, he was seen at the Fort Clayton Emergency Room with low back pain, impotence, dysuria, frequency, fever and muscular aches.  The assessment was pylonephritis or prostatitis.  He was admitted to the hospital.  The diagnosis was urethritis.  The Veteran was seen at the Fort Kobbe dispensary five days later with continued frequency.  Three days later he was again seen at the Fort Kobbe Dispensary with continuing pain noted to be all muscular.  At service separation in March 1965 no abnormality of the spine or musculoskeletal system was found.  

Also in the claims folder was a February 1981 VA examination of the Veteran which included a diagnosis of chronic traumatic myositis of the lumbar muscles.  

In December 1981 the RO denied the claim, reasoning the separation examination was negative and the present back condition was too remote from service to be related to it.  

Evidence added to the record since December 1981, includes a May 2000 electromyography examination report that revealed bilateral S1 and L5 radiculopathy, and an MRI report showing mild degenerative changes in the lumbar spine, together with an October 2000 letter from the Veteran, where he stated he injured his back in service after jumping a gap, and since that time he has had a weak back.  

The Veteran also testified before a Hearing Officer at the RO in March 2002, when he described an in-service back injury, and that since that time he has continued to have back problems.  (T-20, 21).  

Also submitted were the Veteran's VA records.  They included a January 2003 record of treatment for lumbago, and an April 2003 record where the Veteran reported having a backache after recently lifting a heavy water container.  

Analysis.  The Veteran's testimony and letter provides evidence of continuing symptoms of back pain since service, and a possible relationship between the back complaints in service, and the post service diagnosis of low back disorders.  Such evidence, not previously of record, bears directly and substantially upon the matter under consideration, and is so significant that it must be considered in order to fairly decide the merits of the claim.  This evidence is new and material, and the claim for service connection for a low back disorder is reopened.  


ORDER

New and material evidence to reopen the claim for service connection for a low back disorder has been submitted, to this extent only the appeal is granted.  


REMAND

As the evidence includes complaints of low back pain in service, testimony of continuity of symptoms since service, and post service diagnosis of low back disorders, the Veteran should be afforded a VA examination to obtain a medical opinion.  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify all health care providers who have treated him since service separation for a low back disorder.  With any necessary authorization from the Veteran attempt to obtain copies of pertinent treatment records identified by the Veteran.  

2. The Veteran should be afforded a VA examination.  The claims folder should be made available to the examiner for review before the examination.  The examiner is asked to diagnose any current disorders of the low back, and for each disorder diagnosed offer an opinion as to whether it is at least as likely as not (50 percent probability) that the disability began in service.  A rationale for any opinion expressed should be included.  

3. Thereafter, the claim for service connection should be re-adjudicated, and if the benefit sought on appeal remains denied, the Veteran and his representative should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 






of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


